DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 1/13/2021.
The declaration under 37 CFR 1.132 filed 1/13/2021 demonstrates the order of adding solvents is critical and the selection of any order of mixing ingredients is not prima facie obvious.. 
Claim 1 is directed to an allowable method. Therefore, claims 16-20, directed to a method comprising the allowable method, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark Swanson on 1/20/2021.
The application has been amended as follows: 
Claim 1, line 7 replace “different than” with – different from—
Claim 6, last line, replace “providing” with --combining—
Claim 8, line 2 remove “forming the CPO intermediate comprises forming the CPO intermediate wherein”

Claim 9, line 3 replace “CPO intermediate” with –CPO solvent—
Claim 10, lines 1-3 remove “combining the CPO intermediate and the color intermediate to form the base coat comprises combining the CPO intermediate and the color intermediate such that”
Claim 11, line 2 remove “forming the CPO intermediate comprises forming the CPO intermediate wherein”
Claim 14, line 2 remove “forming the CPO intermediate comprises forming the CPO intermediate wherein”
Cancel claim 15 without prejudice.
Claim 16, lines 3-4, replace “wherein the chlorinated polyolefin comprises from about 5 to about 20 weight percent of the CPO intermediate” with -- wherein the CPO intermediate comprises from about 5 to about 20 weight percent of the chlorinated polyolefin –
Claim 16, page 5, line 2 replace “different than” with – different from—
Claim 18, replaced with –The method of claim 16, wherein
the basecoat further comprises a coating resin, wherein the coating resin comprises a crosslinkable component; and
the method further comprising:
forming a crosslinking catalyst part, wherein the crosslinking catalyst part comprises a crosslinking component configured to crosslink with the crosslinkable component of the coating resin; and

Claim 19, line 2 remove “forming the CPO intermediate comprises forming the CPO intermediate wherein”
Claim 20, line 2 remove “forming the CPO intermediate comprises forming the CPO intermediate wherein”
Allowable Subject Matter
Claims 1-14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest references: Cowles (US 4,725,640). Cowles discloses a method of mixing a pigment paste and a chlorinated polyolefin solution to produce a basecoat comprising 2.5 wt% of a chlorinated polyolefin (5*0.5),  11.52 wt% of a resin (28.8*0.4), 1.92 wt% of a pigment (3.2*0.6), the solid level is 16.04 wt% (example 6 and 2). However, Cowles does not teach or fairly suggest the solvents as claimed. In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WENWEN CAI/Primary Examiner, Art Unit 1763